Citation Nr: 1016804	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-05 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to left shoulder strain with bursitis. 

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

3.  Entitlement to service connection for arthritis and disc 
disease of the lumbar spine.

4.  Entitlement to an initial rating higher than 10 percent 
for retropatellar pain syndrome of the left knee and an 
earlier effective date for the grant of service connection. 

5.  Entitlement to an initial rating higher than 10 percent 
for retropatellar pain syndrome of the right knee and an 
earlier effective date for the grant of service connection.  

6.  Entitlement to an initial rating higher than 30 percent 
for recurrent perirectal abscesses before October 23, 2007, 
and a rating higher than 60 percent from October 23, 2007, 
and an earlier effective date for the grant of service 
connection.

7.  Entitlement to an initial rating higher than 10 percent 
for thoracic spine dextroscoliosis before September 26, 2003, 
and an initial rating higher than 20 percent from September 
26, 2003, an earlier effective date for the grant of service 
connection. 

8.  Entitlement to an initial rating higher than 30 percent 
for major depressive disorder before March 28, 2007, and an 
initial rating higher than 50  percent from March 28, 2007, 
and an earlier effective date for the grant of service 
connection. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1993 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 2003, in October 
2003, in January 2006, and in October 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 



The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2009, the Veteran's representative timely 
requested a hearing before a Decision Review Officer at the 
Regional Office. 

As it is not clear, what claims the Veteran will address, the 
Board is deferring appellate review on the all claims until 
the hearing is conducted and a supplemental statement of the 
case is issued. 

Accordingly, the case is REMANDED for the following action:

Ask the Veteran to clarify the claims 
on appeal and schedule the Veteran for 
a hearing before a Decision Review 
Officer.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


